Citation Nr: 1533396	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-40 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral knee disabilities, right ankle disability, and/or lumbar spine disability.

2. Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral knee disabilities, right ankle disability, and/or lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1993, with additional service in the Navy Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.  

The Veteran raised the issues of entitlement to service connection for bilateral hearing loss and tinnitus in a May 2015 statement.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Board remanded the claims on appeal for an additional VA examination and opinion to determine whether any current right and/or left hip disability was related to active duty or was secondary to a service-connected disability.  Accordingly, the Veteran underwent VA examination in February 2015.  With respect to direct service connection, the VA examiner opined that the Veteran's hip condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner found service treatment records did not document a hip condition during active duty, and additionally, the Veteran reported that the onset of his hip problems was in 2009.  As such, the VA examiner determined there was no adequate documentation to support a nexus between service and the current claim.  Concerning secondary service connection, the VA examiner opined that the Veteran's bilateral osteoarthritis of the hips was less likely than not proximately due to or the result of or aggravation of the Veteran's service-connected bilateral knee disabilities, right ankle disability, or lumbar spine disability.  The VA examiner explained that he was unable to find any evidence-based medical studies, reports, articles, or chapter notations in orthopedic medical literature that supported the notion put forth by the Veteran's chiropractor that the service-connected knee, ankle, or lumbar spine condition would cause or result in osteoarthritis.  The VA examiner also noted that osteoarthritis was a frequent finding that occurred in men with advancing age.  

Upon review, the Board finds the February 2015 VA examiner's opinion inadequate with respect to the theory of entitlement to service connection on a secondary basis.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the VA examiner's phrasing that the Veteran's bilateral osteoarthritis of the hips was less likely than not proximately due to or "the result of or aggravation of" the Veteran's service-connected bilateral knee disabilities, right ankle disability, or lumbar spine disability, the Board finds the VA examiner did not properly address the issue of whether any current hip disability was aggravated by a service-connected disability.  In addition, the VA examiner did not provide a rationale for the negative opinion concerning aggravation or the lack thereof.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is warranted to fully comply with the Board's November 2014 remand directives and to obtain an additional opinion with respect to whether any current right and/or left hip disability was permanently worsened beyond its natural progression by a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2014).  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from May 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file to the February 2015 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right and/or left hip disability was aggravated by the Veteran's service-connected tricompartmental osteoarthritis with internal derangement and medial meniscal tear of the right knee, chondromalacia with anterior cruciate instability of the right knee, left knee chondromalacia with degenerative changes, right ankle condition, and/or degenerative disc disease of the lumbar spine.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


